Citation Nr: 1456541	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2014, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In his notice of disagreement, dated September 2012, the Veteran indicated that he received audiological treatment at the "Medical Lake" VA Medical Center (VAMC) from 2001 to 2010.  He suggested that the records contained "positive" findings.  It appears that he is referring to the Lakewood VAMC.  However, there are no VA treatment records from the Lakewood or any other VAMC in the claims file.  The case must be remanded to obtain any outstanding VA audiological treatment records.  38 C.F.R. § 3.159 (2014).

Additionally, the Veteran submitted new evidence at his November 2014 Travel Board hearing.  Despite being instructed to provide this evidence to the RO staff to be scanned into his electronic claims file, the evidence has not been associated with the electronic claims file.  On remand, the Veteran should also be informed of this and invited to submit this new evidence again.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter informing them that the new evidence they attempted to submit at his November 2014 Travel Board hearing has not been associated with the claims file.  They should be invited to resubmit the evidence, as well as any other new evidence they consider relevant.

2.  Copies of all outstanding VA treatment records from the Lakewood VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




